Citation Nr: 0709846	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-30 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
December 1970, including combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for PTSD with a rating of 30 percent effective January 18, 
2001.  


FINDINGS OF FACT

1.  Prior to January 28, 2003, the veteran's PTSD was 
productive of symptoms such as chronic sleep impairment and 
nightmares, but these (and other) symptoms imposed no more 
than a mild to moderate impairment upon social and 
occupational functioning.

2.  Beginning January 28, 2003, the veteran's PTSD has been 
productive of symptoms such as increased nightmares, 
intrusive thoughts/flashbacks, illusions, persistent 
hyperarousal, hypervigilance, dysphoria, and auditory 
hallucinations, but these (and other) symptoms impose no more 
than a moderate impairment upon social and occupational 
functioning.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD prior to January 28, 2003, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a rating of 50 percent for PTSD have 
been met beginning January 28, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in November 2001 the veteran was 
granted service connection for PTSD with an evaluation of 30 
percent effective January 18, 2001; the date of the veteran's 
claim.  In September 2002 the RO received a notice of 
disagreement with regard to the assigned rating.  In a rating 
decision dated in November 2002 the 30 percent rating was 
continued.  The veteran contends that the rating should be 
higher because his medications have been increased.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment.  
38 C.F.R. § 4.126. 

Under the provisions of 38 C.F.R. § 4.130, a 30 percent 
rating for PTSD is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to symptoms such as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  A rating of 100 percent is not warranted 
unless there is total occupational and social impairment due 
to symptoms such as gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "symptoms such as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  

Compensation and pension (C&P) examinations were conducted in 
July 2001 and October 2002.  PTSD symptoms at the time 
included decreased sleep, nightmares about Vietnam, social 
isolation; irritability, hypervigilance, mildly dysphoric 
mood, mild psychomotor retardation (slow speech), and 
restricted affect; however, thought content was devoid of 
hallucinations, and memory was intact for immediate, recent, 
and remote events.  There was also no evidence of suicidal or 
homicidal ideation.  During the examination the veteran 
reported that he kept in contact with friends and attended 
church.  He also reported that he was currently employed as a 
machine technician, and that he had been for the past 26 
years, with no difficulties at work.  Intra-familial 
relationships were described as "so so."  Global assessment 
of functioning (GAF) scores of 60 and above indicating mild 
to moderate impairment of social adaptability and 
interactions with others were noted.  

At the time of the aforementioned examinations the veteran 
exhibited some occupational and social impairment; however, 
his symptoms did not rise to the level of severity 
contemplated by a rating of 50 percent prior to January 28, 
2003.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Indeed, 
his 26 year steadfast employment as well as avowed social 
interactions with friends and church belie any especial 
difficulty in establishing and maintaining effective work and 
social relationships prior to January 28, 2003.  

Based on this evidence a rating in excess of 30 percent was 
not warranted from the date of service connection (January 
18, 2001) until January 28, 2003, at which time a VA 
examination reports and treatment records show  an obvious 
increase in the severity of the veteran's symptoms.  See 38 
C.F.R. § 4.126; Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (Following an initial award of service connection for 
a disability, separate ratings can be assigned for separate 
periods of time based on facts found).  Additional 
symptomatology includes increased nightmares, intrusive 
thoughts/flashbacks, illusions, persistent hyperarousal, 
hypervigilance, dysphoria, and "vague, intermittent auditory 
hallucinations."  According to the 2006 examiner, the 
veteran has "moderate symptoms" and "moderate difficulty 
in social functioning."  With one exception, GAF scores 
ranging from 40 to 45 indicating serious symptoms or 
impairment in social, occupational or school functioning were 
consistently recorded.  Taking such evidence into account, 
the Board finds that the veteran's PTSD has been manifested 
by moderate symptomatology that results in occupational and 
social impairment with reduced reliability and productivity 
and difficulty in establishing and maintaining effective work 
and social relationships since January 28, 2003.  The 
criteria for a rating of 50 percent for PTSD are therefore 
met beginning January 28, 2003.  38 C.F.R. § 4.130, 
Diagnostic Code 9411. 

Despite the apparent increase in PTSD symptomatology since 
January 2003, the record contains no evidence of the kinds of 
symptoms contemplated by a rating of 70 percent or higher, 
such as suicidal ideation; obsessional rituals; 
intermittently illogical, obscure, or irrelevant speech; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in adapting to 
work or a work-like setting.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Indeed, treatment providers advise that the 
veteran's thought processes are organized and logical without 
loose associations or flight of ideas.  Insight, judgment and 
memory are grossly intact, and speech is of normal rate and 
volume.  There is also no evidence of panic attacks, nor of 
any suicidal or homicidal ideation, intent, or plan.  
Moreover, although the veteran's PTSD has caused occupational 
and social impairment, the veteran is working, and reports 
that he enjoys the company of co-workers.  Based on this 
evidence a rating of 70 percent or higher is not warranted at 
any time during the timeframe under review in this appeal.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to PTSD that would take the veteran's case so outside 
the norm as to warrant an extraschedular rating.  Nor does 
the case does present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards.  Therefore, 
referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Correspondence from 
the RO dated in February 2001 and September 2002 satisfied 
the duty to notify provisions.  The veteran was also informed 
of the laws and regulations governing his claim for an 
increased rating in an April 2006 supplemental statement of 
the case, which also included the language of 38 C.F.R. 
§ 3.159.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Treatment records have also been obtained, and the 
veteran has been accorded multiple C&P examinations, the 
reports of which are of record.  The veteran was also 
accorded a Travel Board hearing, the transcript of which is 
of record.  At that hearing, the undersigned afforded the 
veteran 60 days from the date of the hearing (July 19, 2005) 
to obtain additional VA treatment records dating from 2005.  
Pursuant to a November 2005 Board remand those records were 
obtained and made a part of the file.  All identified and 
available evidence relevant to the issue decided herein has 
been obtained.  Thus, the duty to assist has been satisfied. 

The Board notes that the veteran's appeal as to the initial 
rating arose from his notice of disagreement with the rating 
decision that awarded service connection; the initial claim 
was substantiated by the grant of service connection.  See 
Dingess, 19 Vet. App. 473.  Since the current appeal is 
considered a "downstream" issue, a specific notice letter 
was not required.  VAOPGPREC 8-2003, 69 Fed. Reg. 25180 
(2004).  Thus, the Board finds that any defect in notice 
would be rendered harmless in the present case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to rating in excess of 30 percent for PTSD prior 
to January 28, 2003 is denied.

Entitlement to a rating of 50 percent for PTSD on and after 
January 28, 2003 is granted.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


